Exhibit 10.2

 

EXECUTION COPY            

 

MASTER SUPPLY AGREEMENT

 

THIS MASTER SUPPLY AGREEMENT (this “Agreement”) is made and entered into as of
the 2nd day of August, 2004, by and between WOODGRAIN MILLWORK, INC., an Oregon
corporation (“Woodgrain”), and HUTTIG BUILDING PRODUCTS, INC., a Delaware
corporation (“Huttig”). Woodgrain and Huttig are sometimes referred to in this
Agreement collectively as the “Parties,” and individually, as a “Party.”

 

R E C I T A L S:

 

A. Woodgrain has heretofore manufactured for Huttig certain wood mouldings and
related products.

 

B. Woodgrain and Huttig have heretofore entered into that certain Asset Purchase
and Sale Agreement, dated as of July 29, 2004 (the “Purchase Agreement”),
pursuant to which Woodgrain is acquiring from Huttig certain assets used by
Huttig in connection with the operation of its pine mouldings, door frames and
door components, wood window frames, specialty millwork and cutstock business,
at Huttig’s American Pine Products Manufacturing Facility located at 1948 N.
Main Street, Prineville, Oregon 97754 (the “Facility”).

 

C. Woodgrain intends to use the Facility for the production and manufacture of
pine mouldings, door frames and door components, wood window frames, specialty
millwork and cutstock for the building products industry.

 

D. Huttig desires to purchase such products from Woodgrain for distribution, and
Woodgrain desires to manufacture such products for, and shall sell such products
to, Huttig, on the terms and conditions set forth herein.

 

E. It is a condition of Woodgrain’s obligation to purchase the Facility under
the Purchase Agreement that the Parties enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

Section 1. DEFINITIONS.

 

  1.1

“Products” means pine mouldings, door frames and door components, doors,
windows, wood window frames, specialty millwork and cutstock as set forth on or
attached to Exhibit A. Exhibit A may be amended from time to time by the

 

Master Supply Agreement - 1



--------------------------------------------------------------------------------

 

addition, substitution, and modification of the Products or the Product
Warranties related thereto, as agreed to by the Parties.

 

  1.2 “Product Warranties” means the product warranty policies related to the
Products set forth on or attached to Exhibit B. No modification or amendment of
the Product Warranties shall be effective without prior written approval of both
Parties.

 

  1.3 “Territory” means North America, including Canada, the United States of
America, Puerto Rico and the U.S. Virgin Islands.

 

Section 2. MANUFACTURE, PURCHASE AND SALE OF PRODUCTS.

 

  2.1 Woodgrain agrees to manufacture for and sell Products to Huttig, and
Huttig agrees to purchase Products from Woodgrain, for distribution and sale
within Territory, on the terms and conditions set forth in this Agreement.

 

  2.2 All purchases of Products by Huttig shall be pursuant to written purchase
orders issued to Woodgrain (each, a “Purchase Order”), in form agreed to by the
Parties. Each Purchase Order shall include, among other things, a description of
Products purchased, the quantity to be purchased, shipping instructions,
delivery schedule, destination and confirmation of purchase.

 

  2.3 Huttig shall issue Purchase Orders to Woodgrain detailing therein specific
order and shipping requirements at lead times before the required shipment date
which are consistent with the current domestic market for such line of Products
and the current offshore market for such line of Products, calculated
separately. Such current market lead times shall be determined by reference to
the lead times for delivery of similar domestic and offshore Products by
Woodgrain to third-party customers other than Huttig. Where the Parties cannot
reach agreement on market lead times for Products, the Parties shall resolve
their dispute as to lead times in accordance with the dispute resolution
procedures set forth in Section 16 hereof. During any such dispute resolution
period, the last-agreed upon market lead time will apply. Woodgrain agrees to
accept electronically delivered (e-mail) or telecopied (fax) Purchase Orders. If
delivery is not expected to be made “on-time” (determined in accordance with the
required domestic or offshore market-based lead time, as applicable), Woodgrain
will immediately inform Huttig’s designated representative and will take all
reasonable steps at its own cost to expedite delivery. If delivery is not made
on-time or if notice is given by Woodgrain that a delivery is expected to be
late, Huttig may, at its option, cancel the order immediately or accept new
delivery dates, if any, offered by Woodgrain. However, for purposes of crediting
Huttig’s purchases against the Initial Minimum Product Amount pursuant to
Section 4.1 and against the Annual Minimum Product Amount pursuant to Section
4.2, any such canceled order will be counted as made, delivered and purchased by
Huttig.

 

Master Supply Agreement - 2



--------------------------------------------------------------------------------

  2.4 Woodgrain agrees to promptly process and ship all orders it receives from
Huttig according to the Purchase Order requirements and any applicable terms of
this Agreement.

 

  2.5 Except as provided in Section 3.5 and Exhibit C, special instructions or
additional terms which appear either on Huttig’s Purchase Order or on
Woodgrain’s confirmation form shall not apply unless mutually agreed to in
writing by duly authorized representatives of each of the Parties.

 

  2.6 Under no circumstances shall Woodgrain proceed with the manufacture or
delivery of Products for Huttig under this Agreement or otherwise without the
receipt and confirmation of a Purchase Order relating thereto. Woodgrain
acknowledges and agrees that Huttig will not be responsible for materials,
supplies, labor or other commitments relating to the manufacture or delivery of
Products other than as authorized by Purchase Orders delivered to Woodgrain.

 

  2.7 Woodgrain shall at all times manufacture the Products in accordance with
the Product Warranties. Woodgrain shall be responsible for the cost of providing
and maintaining all tooling, supplies, equipment and personnel necessary for the
manufacture of the Products.

 

Section 3. PRICES AND TERMS AND CONDITIONS OF SALE.

 

  3.1 The initial prices of Products are as stated in Exhibit C (“Prices”),
which such Exhibit shall be attached to this Agreement no later than August 23,
2004. Prices are subject to adjustment as follows: (i) Prices for mouldings will
be subject to adjustment on a monthly basis without advance notice; (ii) Prices
for doors will be subject to adjustment upon thirty (30) days’ advance written
notice; and (iii) Prices for windows are fixed for twelve (12) months from the
date of first shipment hereunder to Huttig; thereafter, window Prices will be
subject to a price adjustment for the following 12-month period. Each Price
adjustment shall be based on then current domestic market prices (including
costs of freight and transportation) for domestic Products and offshore market
prices (including costs of freight and transportation) for offshore Products,
and will be determined by negotiation between the Parties. Where the Parties
cannot reach agreement on a Price adjustment, the Parties shall resolve their
dispute as to pricing in accordance with the dispute resolution procedures set
forth in Section 16 hereof. During any such dispute resolution period, the last
agreed-upon monthly Prices will apply.

 

  3.2

Notwithstanding any other provision of this Agreement, in the event Huttig
receives a bona fide price quote for interior pine doors which is lower than the
Price then charged for interior pine doors by Woodgrain, from a third-party
vendor with the domestic and offshore manufacturing capacity sufficient to
supply all of Huttig’s requirements for interior pine doors during any 12-month
period (a “Competing Offer”), Huttig will provide Woodgrain with written notice
of such Competing Offer (the “Competing Offer Notice”), together with price

 

Master Supply Agreement - 3



--------------------------------------------------------------------------------

 

quoted, the quantity of doors applicable to the price quoted, and the identity
of the third-party vendor. Woodgrain will have 15 days from receipt of the
Competing Offer Notice to elect to match the Competing Offer; and, if Woodgrain
does so elect with such 15-day period, Huttig shall purchase all of the interior
pine doors applicable to the Competing Offer from Woodgrain. If Woodgrain does
not elect to match the Competing Offer within 15 days from receipt of the
Competing Offer Notice, Huttig may purchase that quantity of interior pine doors
applicable to the Competing Offer from the third-party vendor, and said dollar
purchases will be counted towards Huttig’s Annual Purchase Commitment during
years one and two of this Agreement.

 

  3.3 The amount of any present, retroactive or future sales, use, excise or
similar tax applicable to Huttig’s purchase of Products shall be added to the
Woodgrain invoice and shall be paid by Huttig, unless Huttig provides Woodgrain
with exemption certificates acceptable to the appropriate authorities.

 

  3.4 Payment terms vary with the Product line and, subject to Section 3.4.1,
are as follows:

 

  3.4.1  For each of the first two successive twelve (12) month periods of this
Agreement, payment terms for the first $* in purchases of all moulding Products,
whether manufactured at the Facility or at another Woodgrain facility, shall be
net 11 days from the date of Woodgrain’s invoice, which shall be issued on the
date of shipment; provided, however, that there shall be assessed a 1% late
payment penalty. For purchases of moulding Products in excess of the first $*
during each such 12-month period, payment terms shall be 1% 10, net 11.

 

  3.4.2  After application of the payment terms set forth in Section 3.4.1,
thereafter, for all moulding Products, payment terms shall be 1% 10, net 11.

 

  3.4.3  For all window Products, payment terms shall be 1% 10, net 30.

 

  3.4.4  For all door Products, payment terms shall be 1% 30, net 31.

 

  3.5 Huttig’s standard terms and conditions of purchase shall apply to Products
purchased under this Agreement. A copy of Huttig’s current terms and conditions
is set out in Exhibit D attached hereto. If there is any conflict between these
standard terms and conditions of purchase and the provisions of this Agreement,
the provisions of this Agreement shall prevail. If there is any conflict between
Huttig’s standard terms and conditions of purchase and Woodgrain’s standard
terms and conditions of sale, Huttig’s standard terms and conditions of purchase
shall prevail.

 

* Certain portions of this agreement have been omitted pursuant to a
confidential treatment request and filed separately with the Securities and
Exchange Commission.

 

Master Supply Agreement - 4



--------------------------------------------------------------------------------

  3.6 Notwithstanding any provision of this Agreement seemingly to the contrary,
nothing in this Agreement shall prohibit or limit Woodgrain’s right to apply and
enforce against Huttig its credit review policies in the ordinary course.

 

Section 4. MINIMUM ORDER REQUIREMENTS.

 

  4.1 Huttig acknowledges and agrees that a significant incentive for Woodgrain
to purchase the Facility is the intent of the Parties that Huttig will, after
the purchase and sale, provide Woodgrain with significant additional incremental
business orders of wood mouldings and related products. Accordingly, in the
event that during each of the first two successive 12-month periods of this
Agreement, Huttig has not issued Purchase Orders to Woodgrain for Products in
the total amount of at least $ * (the “Initial Minimum Product Amount”), then
Huttig agrees to pay to Woodgrain within ten (10) business days following the
end of the applicable 12-month period, a pro rata amount of $ * in immediately
available U.S. funds. By way of example and not of limitation, if, in the first
12 months following the date of this Agreement, Huttig orders only $ * of
Products (50% of the Initial Minimum Product Amount), then Huttig shall pay to
Woodgrain the amount of $ * ($ * x 50% = $ * ). Likewise, if in the second
12-month period, Huttig orders only $ * of Products (75% of the Initial Minimum
Product Amount), then Huttig shall pay to Woodgrain the amount of $* ($ * x 25%
= $ * ). The foregoing shall be the exclusive remedy of Woodgrain for any breach
of the Initial Minimum Product Amount requirements set forth in this Section
4.1.

 

  4.2 During each successive 12-month period of this Agreement, Huttig agrees to
order that volume of Products determined in accordance with the attached Exhibit
E and this Section 4.2 (the “Annual Minimum Order Amount”). In the event Huttig
fails to purchase the volume of any line of Products during either the third,
fourth and/or fifth successive 12-month periods of this Agreement equal to the
Annual Minimum Order Amount, Huttig agrees to pay to Woodgrain within ten (10)
business days following the end of the applicable 12-month period, an amount
equal to four percent (4%) of the Product line sales shortfall, based on Prices
charged by Woodgrain pursuant to this Agreement; provided, however, that the 4%
penalty shall not apply to shortfalls in orders of Products listed on Exhibit E.
In addition to the Annual Minimum Order Amounts set forth on Exhibit E, the
Annual Minimum Order Amounts for certain Product lines will be determined in
accordance with the following:

 

  4.2.1  Mouldings and Frames.

 

  (a) The Annual Minimum Order Amount for domestic Products procured by Huttig
under this Agreement during the first two successive 12-month periods of this
Agreement shall be * board feet of moulding and frames, including * board feet
of domestic interior finger joint mouldings and * board feet of domestic

 

* Certain portions of this agreement have been omitted pursuant to a
confidential treatment request and filed separately with the Securities and
Exchange Commission.

 

Master Supply Agreement - 5



--------------------------------------------------------------------------------

 

exterior finger joint mouldings and frames, calculated separately (each, a “Base
Year Production Amount”), and subject to adjustment as provided in paragraph (c)
below. Huttig may determine in its discretion the amount of orders for Product
lines necessary to make up the difference between the total Annual Minimum Order
Amount (* board feet) and the total of the separate Product lines described
above (* board feet)

 

  (b) During the third successive 12-month period of this Agreement, the Annual
Minimum Order Amounts for Products shall be fifty percent (50%) of the Annual
Minimum Order Amount for each of the three categories described in paragraph (a)
above; during the fourth successive 12-month period of this Agreement, the
Annual Minimum Order Amounts for Products shall be forty percent (40%) of the
Annual Minimum Order Amount for each of the three categories described in
paragraph (a) above; and during the fifth successive 12-month period of this
Agreement, the Annual Minimum Order Amounts for Products shall be thirty percent
(30%) of the Annual Minimum Order Amount for each of the three categories
described in paragraph (a) above. By virtue of the foregoing, (i) during the
third successive 12-month period of this Agreement, the total Annual Minimum
Order Amount for mouldings and frames shall be * board feet, the Annual Minimum
Order Amount for domestic interior finger joint mouldings shall be * board feet,
and the Annual Minimum Order Amount for domestic exterior finger joint mouldings
and frames shall be * board feet; (ii) during the fourth successive 12-month
period of this Agreement, the total Annual Minimum Order Amount for mouldings
and frames shall be * board feet, the Annual Minimum Order Amount for domestic
interior finger joint mouldings shall be * board feet, and the Annual Minimum
Order Amount for domestic exterior finger joint mouldings and frames shall be
* board feet; and (iii) during the fifth successive 12-month period of this
Agreement, the total Annual Minimum Order Amount for mouldings and frames shall
be * board feet, the Annual Minimum Order Amount for domestic interior finger
joint mouldings shall be * board feet, and the Annual Minimum Order Amount for
domestic exterior finger joint mouldings and frames shall be * board feet.

 

  (c)

Beginning with the third 12-month period of this Agreement, and for each
successive 12-month period thereafter, the Base Production Year Amount on which
Annual Minimum Order Amounts are calculated will be adjusted annually for
increases or decreases in the number of U.S. single-family housing starts as
reported by the U.S. Chamber of Commerce, measured by reference to the 12-month
period ending three months prior to the end of the third, fourth and fifth
successive

 

Master Supply Agreement - 6

 

* Certain portions of this agreement have been omitted pursuant to a
confidential treatment request and filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

 

12-month periods of this Agreement (each, an “Adjusted Reference Period”). By
way of example, and not of limitation, (i) if the third 12-month period of this
Agreement runs from July 1, 2006 to June 30, 2007, (ii) the number of U.S.
housing starts during the 12-month period ending March 31, 2007 (the applicable
Reference Period) increased by 5% over the number of U.S. housing starts in
calendar year 2003 (the “Base Reference Period”), then (iii) the Annual Minimum
Order Amount for domestic interior finger joint mouldings during the third
successive 12-month period of this Agreement would be * board feet (* x 1.05% =
* x 50% = *); (iv) the Annual Minimum Order Amount for domestic exterior finger
joint mouldings and frames during the third successive 12-month period of this
Agreement would be * board feet (* x 1.05 = * x 50% = *); and (v) the total
Annual Minimum Order Amount for mouldings and frames during the third successive
12-month period of this Agreement would be * board feet (* x 1.05% = * x 50% =
*). As noted above, Huttig will have the discretion to determine which Product
line will be increased to reach the total Annual Minimum Order Amount for
mouldings and frames; provided, however, that in all events the Annual Minimum
Order Amount for domestic interior finger joint mouldings and domestic exterior
finger joint mouldings and frames, calculated separately, shall be reached. The
calculation will be repeated again in the fourth and fifth successive 12-month
periods of this Agreement, with reference to changes in U.S. single-family
housing starts between the Base Reference Period and the applicable Adjusted
Reference Period.

 

  4.2.2  Solid lineal mouldings. The Annual Minimum Order Amount for solid
lineal mouldings shall be * board feet per month.

 

Section 5. PRODUCTION SCHEDULE AND SUPPLY.

 

  5.1

The Initial Minimum Order Amount set forth in Section 4.1 and the Annual Minimum
Order Amount set forth in Section 4.2 and in Exhibit E, as applicable, shall
determine the numbers and types of Products to be produced by Woodgrain and
purchased by Huttig during each three-month period during the term of this
Agreement (including any renewal terms). Huttig agrees to place monthly Purchase
Orders that, during each successive three-month period, provide for an aggregate
of 100% of the annual volume of each Product line equal to the Initial Minimum
Order Amount, the Annual Minimum Order Amount and/or Exhibit E, as applicable,
divided by 4, and subject to adjustment as described below. By way of example
and not of limitation, if the Annual Minimum Order Amount indicates that Huttig
is to purchase an annual volume of mouldings during the third successive
12-month period of this Agreement equal to * board feet, and no adjustment to
any three-month period purchase obligation is made, Huttig

 

Master Supply Agreement - 7

 

* Certain portions of this agreement have been omitted pursuant to a
confidential treatment request and filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

 

shall issue Purchase Orders for and shall purchase not less than * board feet
each quarter during such 12-month period. Notwithstanding the foregoing, during
any successive three-month period, Huttig may purchase up to 20% less than the
foregoing unadjusted amount, provided that in no event shall any such adjustment
in its purchase obligation during any such three-month period excuse Huttig from
purchasing the Initial Minimum Order Amount or the Annual Minimum Order Amount,
as the case may be, during any applicable 12-month period under this Agreement.

 

  5.2 If at any time Woodgrain has doubts that it can meet the monthly Product
production requirements, based upon the minimum order requirements set forth in
Section 4.1 or 4.2, Woodgrain shall immediately inform in writing Huttig of
these concerns. Huttig shall immediately consult with Woodgrain to determine how
the situation might best be resolved. If Huttig and Woodgrain have not, within
30 days of the date of Woodgrain’s notice pursuant to this Section 5.2,
developed a plan to prevent the material disruption of Huttig’s business in the
Products, which is acceptable to Huttig in its commercially reasonable judgment,
Huttig shall have the right to seek an additional supplier of the Products and
such Products ordered by Huttig from suppliers other than Woodgrain pursuant to
this Section 6.3 shall, for the purpose of crediting Huttig’s purchases against
the Minimum Product Amount and Products on the Minimum Order Schedule pursuant
to Section 4.2 and 4.2, be counted as made, delivered and purchased from
Woodgrain by Huttig.

 

  5.3 If for whatever reason, Huttig ceases, or is likely to cease, distributing
any Product line, Huttig shall be obliged to inform Woodgrain in writing
immediately that Huttig has made such decision, but with a minimum notice period
of six (6) months.

 

Section 6. DELIVERY.

 

  6.1 All deliveries of Products shall be made FOB destination, and title and
risk of loss shall pass to Huttig at such delivery point.

 

Section 7. INSPECTION.

 

  7.1 Woodgrain shall inspect the Products to be shipped, unless Huittig
arranges for third party inspection. All inspection costs shall be borne by
Woodgrain. Huttig reserves the right to audit Products and associated materials
located at the Facility. Huttig and its representatives shall have the right to
physically inspect Products at the Facility upon reasonable notice during normal
business hours.

 

Section 8. WARRANTY AND DISCLAIMER.

 

  8.1 Woodgrain warrants that all Products delivered to Huttig or its customers
will conform to the Product Warranties attached as Exhibit B.

 

* Certain portions of this agreement have been omitted pursuant to a
confidential treatment request and filed separately with the Securities and
Exchange Commission.

 

Master Supply Agreement - 8



--------------------------------------------------------------------------------

  8.2 THE FOREGOING WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES, WHETHER
STATUTORY, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND ANY IMPLIED
WARRANTY ARISING OUT OF A COURSE OF DEALING OR PERFORMANCE, CUSTOM OR USAGE OF
TRADE, EXCEPT WARRANTIES OF TITLE AND PATENT INFRINGEMENT.

 

Section 9. NONCONFORMING PRODUCTS.

 

  9.1 Any Products supplied hereunder that do not conform in all respects to the
requirements set forth in this Agreement shall be deemed “Nonconforming
Products.”

 

  9.2 Huttig shall notify Woodgrain of any Nonconforming Products promptly after
Huttig is notified of such Nonconforming Products by any customer, or Huttig
otherwise becomes aware of such Nonconforming Products. Huttig and its customers
shall have the right to reject any Nonconforming Products.

 

  9.3 In the event any Nonconforming Products are delivered to Huttig or its
customers, Woodgrain shall promptly issue a credit or refund, as appropriate,
and promptly ship new Products, at Woodgrain’s sole cost and expense, to
location(s) designated by Huttig. The credit or refund applicable to
Nonconforming Products shall be determined in relation to customary market
negotiations for similar products in the building industry. If the Parties
cannot agree on customary credit or refund terms, the Parties shall resolve
their dispute in accordance with the dispute resolution provisions of Section 16
hereof. Woodgrain shall, at its sole cost and expense, rework or destroy all
Nonconforming Products in compliance with all applicable laws, rules and
regulations, and in accordance with Huttig’s reasonable instructions. Woodgrain
shall certify to Huttig in writing that it has reworked or destroyed all
Nonconforming Products in accordance with this Agreement. The foregoing shall be
the exclusive remedy of Huttig for any breach of the warranty set forth in
Section 8.1 above.

 

Section 10. LIMITATION OF LIABILITIES; TIME LIMIT FOR FILING.

 

  10.1

EXCEPT AS PROVIDED IN SECTION 11.1, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER
PARTY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY PERFORMANCE OR LACK OF
PERFORMANCE HEREUNDER FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
SPECIAL DAMAGES WHATSOEVER, INCLUDING WITHOUT LIMITATION, DAMAGES FOR LOSS OF
BUSINESS PROFITS, BUSINESS INTERRUPTION, DELAYS AND THE LIKE ARISING OUT OF THIS
AGREEMENT, EVEN IF ADVISED BY THE OTHER PARTY OF THE

 

Master Supply Agreement - 9



--------------------------------------------------------------------------------

 

POSSIBILITY OF SUCH DAMAGES. This limitation applies regardless of whether such
damages are sought based on breach of contract, negligence, strict liability in
tort or any other legal theory.

 

  10.2 Any action for breach of warranty or any other obligation under this
Agreement must be commenced within the time period(s) set forth in the Product
Warranties attached as Exhibit B.

 

  10.3 Each limitation on liability or limited or exclusive remedy set forth in
this Agreement is independent of any other limitation or remedy and if any such
limitation or remedy fails of its essential purpose or is otherwise held to be
unenforceable, that shall not affect the validity of any other such limitation
or remedy.

 

Section 11. INDEMNIFICATION.

 

  11.1 Woodgrain shall indemnify, hold harmless and defend Huttig (including,
without limitation, its officers, directors, agents, representatives and
employees) and its successors and assigns, from and against any and all losses,
costs, damages, liabilities or expenses (including but not limited to reasonable
attorneys’ fees and other costs of defending any action) for any third-party
liability or third-party claims based upon a theory of negligence, breach of
warranty or strict liability in tort or any other legal or equitable theory in
connection with the manufacture or sale of Products supplied by Woodgrain, or
the Products’ method of manufacture, except to the extent caused by Huttig or
its successors or assigns. Woodgrain shall maintain product liability insurance
of, at least US $1,000,000 per occurrence and US $7,000,000 in the aggregate and
have Huttig added as an additional insured on such policy or policies. Woodgrain
shall provide Huttig with a copy of the policy(ies) and the certificate(s) of
insurance. Woodgrain shall keep such insurance coverage in force during the term
of this Agreement and for a period of not less than ten (10) years following
termination.

 

Section 12. TERM AND TERMINATION.

 

  12.1 Unless otherwise earlier terminated as hereinafter provided, the term of
this Agreement shall be for five (5) years from the date hereof; provided,
however, that this Agreement shall automatically renew for successive one (1)
year terms, unless either Party gives the other Party notice of termination not
less than one hundred twenty (120) days from the end of the then current term.

 

  12.2

Either Party may terminate this Agreement during the term hereof, upon written
notice in the event the other Party fails to perform a material obligation under
this Agreement or otherwise is in breach of any of its material obligations
hereunder. The Party receiving such notice shall have thirty (30) days from the
date of receipt thereof to cure the failure or breach. If the Party receiving
such notice does not cure the failure or breach within such cure period, the
Party claiming breach may

 

Master Supply Agreement - 10



--------------------------------------------------------------------------------

 

terminate this Agreement by sending written notice of termination. If Woodgrain
has the right to terminate this Agreement pursuant to this Section 12.2, or has
demanded cure of a Huttig default pursuant hereto which has not yet been cured,
Woodgrain may also suspend its performance under this Agreement and any
individual sales contracts concluded pursuant hereto and, by written demand to
Huttig, cause all amounts owed to it by Huttig which are not yet due to become
immediately due and payable.

 

  12.3 In addition to the rights of non-renewal set forth in Section 12.1, and
the termination rights set forth in Section 12.2, either Party may terminate
this Agreement on written notice, upon the occurrence of any of the following
events:

 

  12.3.1 (A) A court having jurisdiction in the premises shall enter a decree or
order for relief in respect of a Party in an involuntary case under the U.S.
Bankruptcy Code, or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or other
similar relief shall be granted under any applicable Federal or state law; (B)
an involuntary case shall be commenced against a Party under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over a Party, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of a Party for all or a substantial part of its property; or a warrant
of attachment, execution or similar process shall have been issued against any
substantial part of the property of a Party, and any such event described in
this clause (B) shall continue for sixty (60) days unless dismissed, bonded or
discharged; or

 

  12.3.2 (A) A Party shall have an order for relief entered with respect to it
or commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or a
Party shall make a general assignment for the benefit of creditors; or (B) a
Party shall be unable or shall fail, or shall admit in writing its inability, to
generally pay its debts as such debts become due; or

 

  12.3.3 Any order, judgment or decree shall be entered against a Party
decreeing the dissolution or split up of such Party and such order shall remain
undischarged or unstayed for a period in excess of thirty (30) days.

 

Master Supply Agreement - 11



--------------------------------------------------------------------------------

  12.4 The termination of this Agreement shall not release either Party from the
obligation to pay any sum that may be owing (whether then or thereafter due) or
operate to discharge any liability that had been incurred by either Party prior
to any such termination. The provisions of Sections 3.3, 3.4, 8, 9, 10, 11,
12.3, and 13 through 17, shall survive any termination of this Agreement.

 

Section 13. FORCE MAJEURE.

 

  13.1 If the performance of this Agreement or any obligation provided herein is
prevented, restricted, or interfered with by any reason or cause outside the
reasonable control of either Party, including without limitation, by reason of
fire, explosion, plant breakdown, strike or labor dispute, war, terrorism, lack
or failure of transportation facilities, fire, flood, act of God, civil
commotion, blockage or embargo, or any law, regulation, decision, demand or
requirement of any Governmental authority (“Force Majeure Event”), the Party so
affected, upon giving prompt notice to the other Party, shall be excused from
the performance of the obligation or obligations so prevented, restricted or
interfered with, except for obligations for the payment of money, it being
understood that a lack of funds is not a Force Majeure Event; provided, the
affected Party uses its commercially reasonable efforts to rectify, avoid or
remove such causes of nonperformance; and provided, further, that during the
period of any such Force Majeure Event, Huttig shall be entitled to contract
with and receive Products (including Exclusive Products) from other sources.
Notwithstanding the foregoing, regardless of the nature of the Force Majeure
Event, if a Party is not able to perform within ninety (90) days after such
event, the other Party may elect to terminate this Agreement.

 

Section 14. CONFIDENTIALITY.

 

  14.1 Each Party (the “Receiving Party”) agrees that it will not disclose any
Confidential Information, as defined herein, received from the other Party (the
“Disclosing Party”) and shall not use such Confidential Information except as
permitted by this Agreement without the prior written consent of the Disclosing
Party, except as the Receiving Party is otherwise required by law to disclose
such Confidential Information.

 

  14.2 “Confidential Information” means (a) information identified as
confidential in nature by the Disclosing Party at the time of disclosure; (b)
information which by its nature is normally considered confidential, such as
information relating to past, present or future research, marketing plans and
budgets, customer lists, business affairs, costs and pricing data, or any
proprietary products, materials or methodologies; (c) information known by the
Receiving Party to be treated as confidential by the Disclosing Party; (d) the
existence and terms of this Agreement; or (e) information provided to either
party by third parties under an obligation of confidentiality.

 

Master Supply Agreement - 12



--------------------------------------------------------------------------------

  14.3 Confidential Information shall not include any information that the
Receiving Party reasonably establishes:

 

  14.3.1 Was in the public domain at the time the Receiving Party learns of it,
or later becomes publicly known through no wrongful act of the Receiving Party;

 

  14.3.2 Was known to the Receiving Party prior to the date of this Agreement,
as shown by written records of the Receiving Party, and was not subject to prior
confidentiality obligations with the Disclosing Party;

 

  14.3.3 Was received by the Receiving Party from a third party who had a lawful
right to disclose it to the Receiving Party and no obligation to maintain the
confidentiality of such information;

 

  14.3.5 Was independently developed by the Receiving Party without the use of
or reference to the Confidential Information of the Disclosing Party; provided,
however, that such information as is not included within Confidential
Information because it meets the conditions of Section 14.3.1, 14.3.2, 14.3.3 or
14.3.4 shall be deemed to be Confidential Information until the date it becomes
public knowledge, is independently developed, is received from a third party or
is approved for release, as the case may be.

 

  14.4 All Confidential Information received under this Agreement shall be
treated by the Receiving Party with reasonable care to assure that the
confidentiality of such Confidential Information is maintained, and that such
Confidential Information is not distributed, disclosed or disseminated in any
way to anyone except employees of the Receiving Party who are involved in the
work related to this Agreement and who have a need to know such information.

 

  14.5 All rights the Disclosing Party may have in Confidential Information
prior to disclosure, including, without limitation, rights of patent, copyright
and trade secret, shall remain exclusively with the Disclosing Party, and
nothing in this Agreement shall be construed as granting any license, waiver or
other right to the Receiving Party with respect to Confidential Information.

 

  14.6 Each of the Parties shall have the right to refuse to receive any
information under this Agreement and nothing in this Agreement shall obligate
either Party to disclose to the other any information whatsoever.

 

  14.7 The Receiving Party shall promptly return all Confidential Information to
the Disclosing Party upon termination of this Agreement or at any time upon
request and shall certify, represent and warrant that all such Confidential
Information and copies and extracts thereof have been returned or destroyed,
provided that the Receiving Party may retain one copy of the Confidential
Information for archival purposes in the event of a dispute as to the
Confidential Information received.

 

Master Supply Agreement - 13



--------------------------------------------------------------------------------

Section 15. NOTICES.

 

  15.1 Any notice or demand required or permitted to be given under the terms of
this Agreement shall be deemed to have been duly given or made if given by any
of the following methods:

 

  15.1.1 Deposited in the United States mail, in a sealed envelope, postage
prepaid, by registered or certified mail, return receipt requested, respectively
addressed as follows:

 

To Woodgrain:

  

Woodgrain Millwork, Inc.

    

Attention Steven J. Atkinson,
Chief Financial Officer

    

300 N.W. 16th Street

    

P.O. Box 566

    

Fruitland, Idaho 83619

    

Fax number 208/452-3029

with a copy to:

  

Stoel Rives LLP

    

Attention Paul M. Boyd, Esq.

    

101 S. Capitol Blvd., Suite 1900

    

Boise, Idaho 83702

    

Fax number 208/389-9040

If to Huttig:

  

Huttig Building Products Inc.

    

Attention Jon P. Vrabely, Vice-President – Product
Management

    

555 Maryville University Dr., Suite 240

    

St. Louis, MO 63141

    

Fax number 314/216-2601

with a copy to:

  

Huttig Building Products Inc.

    

Attention Nick H. Varsam, Vice President –
General Counsel

    

555 Maryville University Dr., Suite 240

    

St. Louis, MO 63141

    

Fax number 314/216-8793

 

  15.1.2 Hand-delivered or sent to the above address via an established national
overnight delivery service (such as Federal Express), charges prepaid, or

 

  15.1.3 Sent via any electronic communications method provided the sender
obtains written confirmation of receipt of the communication by the electronic
communication equipment at the office of the address listed above.

 

Master Supply Agreement - 14



--------------------------------------------------------------------------------

  15.2 Notices delivered by mail shall be deemed given five (5) business days
after being deposited in the United States mail, return receipt requested.
Notices delivered by hand, by facsimile, or by a nationally recognized private
carrier shall be deemed given on the first business day following receipt;
provided, however, that a notice delivered by facsimile shall only be effective
if such notice is also delivered by hand, or deposited in the United States
mail, postage prepaid, registered or certified mail, on or before two (2)
business days after it is delivered by facsimile. Any Party may hereinafter
designate other addresses to which notice may be sent, upon written notice sent
to the other Party at the address above designated, or subsequently designated
in accordance herewith.

 

Section 16. GOVERNING LAW; DISPUTE RESOLUTION.

 

  16.1 This Agreement, all transactions executed hereunder and the legal
relations between the Parties will be governed and construed solely in
accordance with the laws of the State of Missouri, without reference to the
conflict of laws principles of such State.

 

  16.2 Upon the written request of either Party, any dispute arising from or
related to this Agreement shall be referred jointly for decision to the
respective executive management of each Party. If the executive management do
not agree upon a resolution of the dispute within thirty (30) days after the
first reference, either Party may elect to have the dispute resolved by
arbitration as provided in Section 16.3 below.

 

  16.3 Subject to Section 16.2 above, all disputes arising out of or related to
this Agreement shall be settled by binding arbitration according to the
Commercial Arbitration Rules of the American Arbitration Association, by one or
more arbitrators appointed pursuant to such Rules. If the arbitration is
initiated by Huttig, arbitration shall be in Boise, Idaho, and if the
arbitration is initiated by Woodgrain, arbitration shall be in St. Louis,
Missouri, unless otherwise agreed to by the Parties. All costs of arbitration,
including but not limited to, reasonable attorneys’ fees and witness expenses
shall be awarded to the prevailing Party. Judgment on the award may be entered
in any court capable of exercising jurisdiction. Once the arbitration hearing
has commenced, it shall remain in continuous session, weekends and local
holidays excepted, until concluded. Procedural timelines shall be strictly
enforced and the matter shall be decided based on the provisions of applicable
law. The arbitrator(s) shall issue a reasoned award within thirty (30) days of
the conclusion of the hearing. The Parties agree that such award shall remain
confidential and that no appeals will be taken from the award nor its
enforcement opposed, except on the grounds of material undisclosed conflict of
interest on the part of the arbitrator(s) or fraud. If more than one dispute
arises from this Agreement, where possible, all such disputes shall be
consolidated into a single arbitration.

 

Master Supply Agreement - 15



--------------------------------------------------------------------------------

Section 17. MISCELLANEOUS PROVISIONS.

 

  17.1 The relationship established between Woodgrain and Huttig by this
Agreement is that of a vendor to its vendee. No Party is an agent of another
Party and no Party has authority to bind another Party, transact any business in
another Party’s name or on its behalf in any manner or make any promises or
representations on behalf of another Party.

 

  17.2 No Party shall assign its rights or delegate its duties under this
Agreement, in whole or in part, directly or indirectly, by operation of law or
otherwise, without written consent of the other Party. Any assignment,
delegation or transfer of this Agreement or any interest herein, without the
prior written consent of the other Party, is void and cause for termination of
this Agreement. This Agreement shall be binding upon, and shall inure to the
benefit of, the respective successors and permitted assigns of the Parties.

 

  17.3 Any failure or delay by any Party in exercising any right or remedy in
one or many instances will not prohibit a Party from exercising it at a later
time or from exercising any other right or remedy.

 

  17.4 No part of this Agreement may be waived, modified or supplemented in any
manner whatsoever (including a course of dealing or of performance or usage of
trade) except by a written document signed by authorized officers of the
Parties. Any waiver by a party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of that
provision or of any other provision hereof. No course of dealing between the
parties shall be effective to amend or waive any provision of this Agreement.

 

  17.5 This Agreement and the Exhibits referred to in this Agreement, which
Exhibits are incorporated and made a part of this Agreement by this reference,
supersede and terminate any and all prior agreements, if any, whether written or
oral, between the Parties with respect to the subject matter contained herein.
Each Party agrees that it has not relied on any representation, warranty or
provision not explicitly stated in this Agreement and that no oral statement has
been made to either Party that in any way tends to waive any of the terms or
conditions of this Agreement. This Agreement constitutes the final written
expression of all terms of the Agreement, and it is a complete and exclusive
statement of those terms.

 

  17.6 Nothing express or implied in this Agreement is intended to or shall
confer upon any other person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.

 

  17.7

In the event that any provision of this Agreement shall for any reason be held
to be invalid, illegal or unenforceable in any jurisdiction, such provision
shall be ineffective as of such jurisdiction to the extent of invalidity,
illegality or unenforceability without invalidating or affecting the remaining
provisions hereof

 

Master Supply Agreement - 16



--------------------------------------------------------------------------------

 

or affecting the validity, legality or unenforceability of such provisions in
any other jurisdiction.

 

  17.8 Neither Party to this Agreement shall issue any press release or make any
other public announcement or comment relating to this Agreement or the
transactions contemplated herein without the prior written consent of the other
Party, except as may be required by applicable securities laws and rules and
regulations of the Securities and Exchange Commission and the New York Stock
Exchange, after prior written notice to the other Party.

 

  17.9 This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Any counterpart may be delivered by facsimile transmission with the
same legal force and effect as an originally executed copy hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

Master Supply Agreement - 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Master Supply Agreement to be
executed by their duly authorized officers as of the day and year first set
forth above.

 

HUTTIG BUILDING PRODUCTS, INC.       WOODGRAIN MILLWORK, INC. By:           By:
   

Name:

         

Name:

   

Title:

         

Title:

   

 

[SIGNATURE PAGE TO MASTER SUPPLY AGREEMENT]

 



--------------------------------------------------------------------------------

Exhibit A

 

LIST OF PRODUCTS

 

1. Windows—Pinnacle, Legend, and Next Dimension Series

 

2. Domestic interior pine doors

 

3. Offshore interior pine doors

 

4. Offshore fingerjoint split jambs (raw or primed)

 

5. Offshore fingerjoint moldings (raw, primed, or clay coat)

 

6. Domestic interior moldings (raw or primed)

 

7. Domestic exterior moldings and frames (raw or primed)

 

8. Solid lineal moldings

 



--------------------------------------------------------------------------------

Exhibit B

 

PRODUCT WARRANTIES

 

[See Attached]

 

 

 

 

Exhibit omitted. The registrant undertakes to furnish supplementally a copy of
such omitted exhibit to the Commission upon request.

 



--------------------------------------------------------------------------------

Exhibit C

 

PRICES

 

  1. Windows Pricing: Windows Pricing will be catalog pricing times the
following multipliers:

 

Albuquerque only: * multiplier (*% discount)

All other branches: * multiplier (* discount)

 

  2. Door Pricing: Detailed current Door Pricing will be delivered to Huttig by
August 23, 2004, per Section 3.1 of the Agreement.

 

  3. Other Products: For all other Products, current pricing is the pricing on
the most recent purchase orders issued by Huttig for such Products.

 

  * Certain portions of this agreement have been omitted pursuant to a
confidential treatment request and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------

Exhibit D

 

HUTTIG STANDARD PURCHASE TERMS AND CONDITIONS

 

[See Attached]

 

 

 

 

Exhibit omitted. The registrant undertakes to furnish supplementally a copy of
such omitted exhibit to the Commission upon request.

 



--------------------------------------------------------------------------------

Exhibit E

 

ANNUAL MINIMUM ORDER AMOUNT

(Offshore Production/ Not subject to 4% penalty)

 

Product

--------------------------------------------------------------------------------

  

Minimum Monthly Order Quantity

--------------------------------------------------------------------------------

Split Jambs

   * containers (approximately * pairs)

Clay Coat Moldings

   * containers (approximately * board feet)

 

* Certain portions of this agreement have been omitted pursuant to a
confidential treatment request and filed separately with the Securities and
Exchange Commission.

 